       Case 1:21-cr-00175-TJK Document 119-10 Filed 07/14/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                       June 3, 2021

Via Email and Electronic File Transfer

Lisa Costner
952 West 4th Street
Suite 200
Winston Salem, NC 27101

J. Daniel Hull
Hull McGuire PC
888 Seventeenth Street, NW
Suite 1200
Washington, DC 20006

Shaka Johnson
Law Offices of Shaka Johnson, LLC
1333 Christian Street
Philadelphia, PA 19147


                Re:   United States v. Ethan Nordean et al., Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

        I write to memorialize another production related to the above-captioned case as part of
the government’s ongoing efforts to produce preliminary discovery on an expedited basis.
Specifically, today, the government produced via USAfx a collection of surveillance videos
provided by the U.S. Capitol Police and repair estimates obtained from the Architect of the
Capitol. Please note that the materials provided in this production have been designated Highly
Sensitive under the Protective Order entered in this case. An index of the materials produced is
included with the production.
       Case 1:21-cr-00175-TJK Document 119-10 Filed 07/14/21 Page 2 of 2




       Please keep in mind that all of the items placed in the USAfx case-folder will be deleted
automatically – some in as few as 60 days. Please let me know immediately if you have been
unable to access and download the materials for your use in this case.

       Please contact me should you have any questions or concerns.


                                                   Sincerely yours,

                                                   CHANNING D. PHILLIPS
                                                   ACTING UNITED STATES ATTORNEY

                                            By:           /s/
                                                   Luke M. Jones
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7066
                                                   Luke.Jones@usdoj.gov



CC:    Nicholas Smith
       7 East 20th Street
       Suite 4R
       New York, NY 10003




                                               2
